DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-8, and 10 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Venturino on 8/10/2021.

	The examiner has amended the application as follows:
	
In the Claims:
1. (Currently amended) A belt comprising a buckle and a strap,
said buckle defining an inner area and an outer area and comprising a hollow support,
	said support comprising two substantially parallel side bars and an inner bar substantially parallel to said side bars,
	said side bars comprising abutment surfaces protruding towards said inner area,
	said inner bar comprising a fixed tooth protruding towards said outer area,
wherein
	said abutment surfaces define convex curved surfaces,
	said tooth comprises a head and a stem defining a middle axis,
	said head being arranged on a free end of said fixed tooth and being larger than said stem in a plane perpendicular to said middle axis, 
the strap defining a first and a second end, wherein said first end is secured to said buckle, said second end comprises at least one non-through hole and said tooth is configured to engage with said non-through hole by means of said head when said strap is closed in a loop.

2. (Previously presented) The belt according to claim 1, wherein said inner bar lies at the same distance from said side bars.

3. (Currently amended) The belt according to claim 1, wherein said stem is cylindrical and said head is substantially disc-shaped, said head having a larger diameter than a base diameter of said stem in a percentage in the range between 30% and 50% of said base diameter of said stem.

4. (Previously presented) The belt according to claim 1, wherein said support is a substantially rectangular frame in which two parallel, opposite sides comprise said side bars.

5. (Cancelled) 

7. (Currently amended) A strap defining a first and a second end and a buckle,
	said first end being secured to a buckle,
	said buckle comprising at least one tooth which comprises a head and a stem defining a middle axis 
	said head being arranged on a free end of said at least one tooth and being larger than said stem in the plane perpendicular to said middle axis, 
	wherein said second end comprises at least one non-through hole,
	wherein said at least one tooth is configured to engage with said non-through hole by means of said head when said strap is closed in a loop,
wherein said first end comprises a through hole suitable to engage said at least one tooth of said buckle, the coupling between said through hole and said tooth defining a removable secured connection.

8. (Currently amended) The strap according to claim 7, comprising a first layer and a second layer, each having dimensions of between 3 and 5 mm and at least one of the first and second layers comprising bull leather.

10. (Currently amended) The strap according to claim 7, wherein said non-through hole is counter-shaped with respect to said at least one tooth.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance.  This application has been reviewed by the examiner and meets all formal and substantive (i.e., statutory) requirements and the language of the claims is enabled by, and finds adequate descriptive supported in the application disclosure as originally filed.
The primary reason for the allowance of the claims is the presence of limitations in the independent claims, which are not found in the prior art references. The examiner believes that the record of the prosecution as a whole makes clear his reasons for allowing a claim or claims. However, the examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, the prior art fails to disclose of the support and non-through hole disclosed in claim 1 and the non-through hole and through hole disclosed in claim 7, in combination with the other limitations of claims 1 and 7.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677